This case, and Commonwealth v. Hussey (No. 1), ante 664 (1991), are appeals from the same defendant’s convictions of murder in the first degree. The cases involve murders alleged to have occurred in different counties. In both cases, the defendant moved to suppress incriminating statements he gave while he was in custody at the Gloucester police station in the early morning of December 2, 1988. The motions in the two cases and in a third case as well were the subject of a single hearing, and the parties agree that the judge’s findings, rulings, and conclusions based on that hearing apply to all of the indictments. The issues on appeal in Commonwealth v. Hussey (No. 1), supra, and the present case are the same, and our analyses and conclusions are the same in both cases. A full discussion may be found in our opinion in the other case and need not be repeated here.

Judgment affirmed.